          Case 1:21-mj-00533-ZMF Document 13 Filed 08/11/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

   v.
                                                        Case No. 21-mj-533 (ZMF)
 SAMUEL LAZAR,

                          Defendant.


                                              ORDER

        On July 27, 2021, Defendant appeared before a court in the Eastern District of Pennsylva-

nia pursuant to a warrant issued on July 21, 2021 by Magistrate Judge Zia M. Faruqui of the Dis-

trict Court for the District of Columbia. ECF No. 5. That same day, Defendant had an initial ap-

pearance in the Eastern District of Pennsylvania pursuant to Federal Rule of Criminal Procedure

5(c)(2) during which he requested that any detention hearing be held in the District of Columbia.

The presiding magistrate judge in the Eastern District of Pennsylvania ordered Defendant com-

mitted and that he be removed to the District of Columbia. Defendant appeared remotely before

the undersigned magistrate judge on August 6, 2021 for his initial appearance in the District of

Columbia, and his detention hearing was scheduled for August 11, 2021.

        To avoid the potentially unnecessary transfer of Defendant to the District of Columbia in

the event he is released at the conclusion of the detention hearing, it is hereby

        ORDERED that the United States Marshals Service shall keep Defendant in his current

detention facility to ensure his appearance at the detention hearing scheduled before the under-

signed on August 11, 2021, as well as any additional hearings that may be required to resolve the

issue of his pretrial detention. The United States Marshals Service shall not transport Defendant
          Case 1:21-mj-00533-ZMF Document 13 Filed 08/11/21 Page 2 of 2




to Washington, D.C. until and unless an order to that effect is issued by the undersigned magis-

trate judge, the Chief Judge of this Court, or the assigned district judge if the case is indicted or

an Information is filed. The United States Marshals Service shall coordinate with the detention

facility, counsel, and this Court to ensure Defendant is available for any future remote hearings.



       SO ORDERED.
                                                                                  Robin M. Meriweather
                                                                                  2021.08.11 23:37:12
                                                                                  -04'00'
Date: August 11, 2021                                  _______________________________
                                                       Robin M. Meriweather
                                                       United States Magistrate Judge




                                                   2
